160 Ga. App. 644 (1981)
287 S.E.2d 648
WHITEHEAD
v.
THE STATE.
63006.
Court of Appeals of Georgia.
Decided December 4, 1981.
*645 Guy B. Scott, for appellant.
Joseph H. Briley, District Attorney, Alberto C. Martinez, Jr., Assistant District Attorney, for appellee.
BANKE, Judge.
The defendant was convicted of three counts of public indecency on evidence that he exposed his sexual organ to three young girls. He enumerates as error the denial of his motion for directed verdict. His motion before the trial court set forth no supporting grounds and was unaccompanied by argument. Held:
A directed verdict of acquittal is permitted "where there is no conflict in the evidence, and the evidence introduced, with all reasonable deductions and inferences therefrom, shall demand a verdict of acquittal or `not guilty . . .'" Code Ann. § 27-1802 (a).
The state's evidence shows that on three separate occasions the defendant approached young girls, ages 10-11, called them over to his car, and attracted their attention to his exposed penis. The defendant was positively identified by the victims both at pre-trial lineup and at trial. The evidence was sufficient to support conviction; therefore, denial of his motion for directed verdict was not error. See McCane v. State, 147 Ga. App. 730 (3) (250 SE2d 181) (1978). Defendant's argument that the conduct described above is not a crime within the meaning of the statute is completely without merit. "`Whether an act is decent or indecent depends upon the time, the place, and all the circumstances surrounding its commission, including the intention, actual or implied, of the actor.'" Key v. State, 131 Ga. App. 126, 127 (205 SE2d 510) (1974).
Judgment affirmed. Deen, P. J., and Carley, J., concur.